DETAILED ACTION
1.     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    This Office Action is responsive to the Applicant’s Amendment filed on 3/17/2021.
3.    Paragraphs [0077], [0078], [00156], [00202] and [00203] of the specification has been amended and included in the Amendment. Based on the amended paragraphs, the objection of the specification is withdrawn.
4.    Figures 1-18 of the specification have been amended and included in the Amendment. Based on the amended figures, the objection of the drawing is withdrawn.

Examiner's Amendment
5.     An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.         
        The Applicant’s Response to Election/Restriction filed on 12/15/2021, in which the Applicant elected claims 1-14 of Species I, without traverse. Claims 15-33 of Species II hereby have been canceled accordingly and entered of record.
          The application has been amended as follows: 
               In the claims: 
                  Claims 15-33: Canceled.

Allowable Subject Matter 
6.    Claims 1-14 are allowed.
7.   The following is a statement of reason for indication of allowable subject matter, as indicated in the previous Office Action (Quayle) dated 1/20/2022:   
Regarding independent claim 1, the prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having “a page buffer comprising; a first latch circuit configured to store data corresponding to one of a first program state and a second program state; 5a bit line controller connected to a bit line of a memory block and configured to precharge the bit line by applying one of a first set voltage and a second set voltage to the bit line according to the data stored in the first latch circuit during a bit line precharge operation in a program verify operation; and 10a second latch circuit connected to the bit line controller through a main sensing node and configured to sense first verify data according to a potential level of the main sensing node during the program verify operation”, and a combination of other limitations thereof as claimed in the claim. Claims 2-14 depend on claim 1.   
8.      Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
9.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M HOANG whose telephone number is (571) 270-1515.  The examiner can normally be reached on Monday-Friday 8:30AM - 5:00PM EST.
        Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian, can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/TRI M HOANG/Primary Examiner, Art Unit 2827